     Case: 1:21-cv-04397 Document #: 1 Filed: 06/02/21 Page 1 of 4 PageID #:1



 1   The Vora Law Firm, P.C.
     Nilay U. Vora (SBN 268339)
 2   nvora@voralaw.com
     Jeffrey A. Atteberry (266728)
 3   jatteberry@voralaw.com
     201 Santa Monica Blvd., Ste. 300
 4   Santa Monica, California 90401
     Tel. (424) 258-5190
 5   Attorneys for Defendant Sharp NEC Display
     Solutions of America, Inc., (erroneously sued
 6   as NEC Display Solutions of America, Inc.)
 7
 8                    IN THE UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     AAEON Electronics, Inc., a New Jersey      Case No. 2:21-cv-4532
12   corporation,
                                              DEFENDANT’S NOTICE OF
13                                 Plaintiff, REMOVAL OF CIVIL ACTION
                                              FROM STATE COURT
14                v.                          PURSUANT TO 28 U.S.C. §§ 1332
15
                                              AND 1441(B).
     NEC Display Solutions of America,        (Removed from the Superior Court for
16   Inc., a Delaware corporation.            the State of California, County of Los
                                              Angeles, Case No. 21STCV16440)
17                               Defendants.
18
19
20
21
22
23
24
25
26
27
28

                               DEFENDANTS NOTICE OF REMOVAL
                                    CASE NO. 2:21-CV-4532
     Case: 1:21-cv-04397 Document #: 1 Filed: 06/02/21 Page 2 of 4 PageID #:2



 1   TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF
 2   AAEON ELECTRONICS, INC., AND PLAINTIFF’S ATTORNEY OF
 3   RECORD:
 4         PLEASE TAKE NOTICE that, for the reasons set forth below, Defendant
 5   Sharp NEC Display Solutions of America, Inc., erroneously sued as NEC Display
 6   Solutions of America, Inc., (“NEC”), a Delaware corporation, hereby removes the
 7   above-captioned matter, which was commenced as Case Number 21STCV16440 in
 8   the Superior Court of the State of California, County of Los Angeles, to the United
 9   States District Court for the Central District of California, Western Division,
10   pursuant to 28 U.S.C. §§ 1332 and 1441(b). As grounds for removal, NEC states as
11   follows:
12                             STATEMENT OF THE CASE
13         1.     On May 4, 2021, NEC was served with a Summons and a Complaint
14   for this action, which was initiated by Plaintiff AAEON Electronics, Inc.
15   (“AAEON”) in the Superior Court of California, Los Angeles, as Case Number 21
16   STCV16440. Attached as Exhibit A to this Notice of Removal is a true and correct
17   copy of the Summons, Complaint, and all other papers that were served upon NEC.
18         2.     The Complaint asserts claims for (i) Breach of Contract and (ii) Goods
19   and Services Rendered. See Ex. A. (Compl.), ¶¶ 11-21. AAEON seeks damages
20   in the amount of $505,800. Id., ¶ 16.
21                   GROUNDS FOR DIVERSITY JURISDICTION
22         3.     Grounds exist for removal of this action based on diversity jurisdiction
23   pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441(b), as the action is between
24   citizens of different states and the amount in controvery exceeds $75,000.
25         4.     At the time this lawsuit was filed and as of the date of this Notice of
26   Removal, Plaintiff AAEON was and is a New Jersey corporation with its principal
27   place of business in either New Jersey or California.
28         5.     At the time this lawsuit was filed
                                               2     and as of the date of this Notice of
                                DEFENDANT’S NOTICE OF REMOVAL
                                     CASE NO. 2:21-CV-4532
     Case: 1:21-cv-04397 Document #: 1 Filed: 06/02/21 Page 3 of 4 PageID #:3



 1   Removal, Defendant NEC was and is a Delaware corporation with its principal
 2   place of business in Illinois.
 3          6.       As the Plaintiff and Defendant are citizens of different states as
 4   defined by 28 U.S.C. § 1332(c)(1), the diversity requirement of 28 U.S.C. § 1332(a)
 5   is satisfied.
 6          7.       Plaintiff has requested damages in the amount of $505,800. Ex. A,
 7   Compl., ¶ 16. This amount which is sufficient to satisfy the amount-in-controversy
 8   requirement of 28 U.S.C. § 1332(a)
 9                             PROCEDURAL REQUIREMENTS
10          8.       Removal here is timely because this Notice is made within 30 days of
11   service of Plaintiff’s Complaint on NEC and, therefore, within the timeframe
12   provided in 28 U.S.C. § 1446(b).
13          9.       This action, filed in the Superior Court of the State of California,
14   County of Los Angeles, is being removed to the district and division embracing the
15   place where the action is pending, as required by 28 U.S.C. § 1441(a).
16          10.      Pursuant to 28 U.S.C. § 1446(a), copies of all the process, pleadings
17   and orders on file with the state court or served on NEC in the state court are
18   attached collectively as Exhibits A-C.
19          11.      NEC is the only known Defendant in this action. Consequently, the
20   requirement, pursuant to 28 U.S.C. § 1446(b)(2) (A, C) that all Defendants join in
21   and consent to removal is satisfied.
22          12.      A notice of filing of removal, with a copy of this Notice of Removal
23   attached thereto, is being filed with the clerk of the Superior Court of the State of
24   California, County of Los Angeles, pursuant to 28 U.S.C. § 1446(d).
25          13.      A notice of filing of removal, with a copy of this Notice of Removal
26   attached thereto, is being served on Plaintiff’s attorney pursuant to 28 U.S.C. §
27   1446(a). A proof of such service will be filed with this Court.
28          14.      No previous application has been
                                                 3    made for the relief requested herein.
                                   DEFENDANT’S NOTICE OF REMOVAL
                                        CASE NO. 2:21-CV-4532
     Case: 1:21-cv-04397 Document #: 1 Filed: 06/02/21 Page 4 of 4 PageID #:4



 1                                      CONCLUSION
 2         15.    By filing this Notice of Removal, Defendant does not waive any
 3   defenses which may be available to it, specifically but not limited to, whether this
 4   court can exercise personal jurisdiction over the Defendant or whether venue is
 5   proper in this Court on in the Court from which this action has been removed. NEC
 6   intends no admission of fact, law, or liability by this notice, and reserves all
 7   defense, motions, and pleas.
 8         16.    NEC prays that this action be removed to this Court for determination,
 9   that all further proceedings in the state court lawsuit, including discovery, be
10   stayed, and that NEC obtains all additional relief to which it is entitled.
11
12   Dated: June 2, 2021                             Respectfully Submitted,
                                                     THE VORA LAW FIRM, P.C.
13
14
15
16                                                   BY:___________________________
                                                       JEFFREY ATTEBERRY
17
                                                        Attorneys for NEC Display
18                                                     Solutions of America, Inc.
19
20
21
22
23
24
25
26
27
28                                              4
                                DEFENDANT’S NOTICE OF REMOVAL
                                     CASE NO. 2:21-CV-4532
